DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed with the 10/28/2020 Reply (hereafter “the 10/28 Reply”) has been entered, and Claims 12 and 15-28 have been canceled.  New Claims 29-32 have been entered, and Claims 1-11, 13, 14, and 29-32 are pending.  

Election/Restrictions
The election without traverse of Group I, previous Claims 1-14 is acknowledged.  

Specification
In light of amendments to the specification, the previous objections thereto because of informalities have been withdrawn.  

Claim Objections – Withdrawn
In light of amendment to the claim, the previous objection to Claim 11 because of informalities has been withdrawn. 

Claim Interpretation 
Claim 1 has been amended to recite an additional last step of 
“determining, for each of the plurality of expression vectors, a sequence of the first barcode, a sequence of the second barcode, and a sequence of the nucleic acid fragment in the expression vector, wherein the sequence of the nucleic acid fragment is determined using a first subsequence of the nucleic acid fragment adjacent to the first barcode and a second subsequence of the nucleic acid fragment adjacent to the second barcode in the expression vector” (emphasis added). 
Relatedly, dependent Claim 10 has been amended to recite “wherein said determining comprises sequencing” (emphasis added).  
The instant application as filed does not, however, present an express definition for the term “determine” or any derivative thereof.  Uses of the term closest to the context in Claim 1 appear to be in ¶0029 (“barcodes can be used to determine an identity of a nucleic acid”), ¶0066 (“one or more barcodes can be subject to sequencing reactions to determine the nucleic acid fragment sequence or part thereof”), and ¶0113 (“16S Sequence determination”), all of which appear to be in relation to “sequencing” as presented in Claim 10.  
The broadest reasonable interpretation of “determine” as used in Claim 1 thus must be broader than “sequencing” while being consistent with the uses in the instant application.  And so the term is accorded a meaning of ‘to identify” or ‘to ascertain’ or “to discover’ or ‘to establish’ or ‘to firmly decide’.  Additional support for this broader interpretation is seen in its consistency in the phrase “the sequence of the nucleic acid fragment is determined using a first subsequence…” (emphasis added) in the above quote, which is not reasonably understood as 
sequenced using a first subsequence--.

Claim Rejections - 35 USC § 112 – Withdrawn  and New
In light of amendment to the claim, the previous rejection of Claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn. 
In light of amendments to the claims, the previous rejection of Claims 11, 13 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13, 14, and 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
This rejection has not been previously presented, and is necessitated by the amendment to independent Claim 1.  
Amended Claim 1 recites the step of 
“determining, for each of the plurality of expression vectors, a sequence of the first barcode, a sequence of the second barcode, and a sequence of the nucleic acid using a first subsequence of the nucleic acid fragment adjacent to the first barcode and a second subsequence of the nucleic acid fragment adjacent to the second barcode in the expression vector” (emphasis added),
where the instant application as filed provides no literal or descriptive support for using first and second “subsequence[s]” of a nucleic acid fragment adjacent to first and second barcodes to “determine” the sequence of that nucleic acid fragment.  And to the extent that “the sequence of the nucleic acid fragment is determined using a first subsequence [ ] and a second subsequence of the nucleic acid fragment” is directed to the use of the “subsequence[s]” as sites for annealing sequencing primers, the claims are not directed to such subject matter.  
Similarly, dependent Claim 11 was amended to recite “and the first subsequence and the second subsequence of the nucleic acid fragment” where the instant application does not literally or descriptively present a “subsequence”.  
In light of the foregoing, Claims 1-11, 13, 14, and 29-32 are directed to subject matter that was not described in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the instant application was filed.  

Additionally, Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
This rejection has not been previously presented, and is necessitated by the amendment to dependent Claim 14.  
Amended Claim 14 recites 
“the promoter is selected from [ ] a promoter having a sequence endogenous to a sequence of a host organism, a sequence exogenous to the sequence of the host organism” (emphasis added),
where the instant application as filed provides no literal or descriptive support for using a promoter on the basis of its sequence being “endogenous” or “exogenous” relative to “a sequence of a host organism”.  
In the instant specification, the terms “endogenous” and “exogenous” occur in ¶0008 (relating promoters to vectors, and possibly to nucleic acid fragments), ¶0030 (with no relation to “promoter”), and ¶¶0062 and 0079 (relating promoters to vectors).  Thus there is no disclosure of a promoter as being “endogenous” or “exogenous” relative to “a sequence of a host organism.” 
In light of the foregoing, Claim 14 is directed to subject matter that was not described in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the instant application was filed.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 14, 29, 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This rejection has not been previously presented.

Dependent Claim 11 recites the limitation "the sequencing comprises sequencing the first barcode…" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  There is also no antecedent basis for the limitation in Claim 1, from which Claim 11 depends.  
In the interest of advancing prosecution, and without obviating the need to address the instant rejection, Claim 11 has been interpreted as depending from Claim 10, which present antecedent basis for the limitation.  Additional support for this interpretation is found in the original dependency of Claim 11 from Claim 10 before the amendment of 10/28/2020.  

Dependent Claim 14 recites the limitations "a sequence endogenous to a sequence of a host organism” and “a sequence exogenous to the sequence of the host organism” (emphasis added in both), which is confusing because it is unclear what is meant by ‘a sequence [endogenous or exogenous] relative to another sequence’.  
This ambiguity leaves the skilled person unaware of what sequences are, or are not, encompassed by Claim 14, and so renders the claim indefinite.  
In the interest of advancing prosecution, and without obviating the need to address the instant rejection, those two limitations in Claim 14 have been interpreted as reciting --a sequence endogenous to 

Each of dependent Claims 29 and 30 recites the limitation "one of the plurality of vectors comprises [a type of vector per se] or any combination thereof” (emphasis added), which is confusing because it is unclear how “one” vector can comprise combinations of different vectors per se.  
This ambiguity leaves the skilled person unaware of what “combination[s]” of vectors are encompassed by Claims 29 and 30, and so renders the claims indefinite.  

Dependent Claim 32 recites " the plurality of nucleic acid fragments comprises at least 70%, 80%, 90%, or 95% coding sequences for single proteins and small operons of a donor organism”, which is confusing because it is unclear whether i) it is the stated percentage of coding sequences in the “plurality” that are “coding sequences for single proteins and small operons of a donor organism” OR ii) it is the stated percentage of “coding sequences for single proteins and small operons of a donor organism” that are in the “plurality”.  This ambiguity leaves the skilled person unaware of what embodiments are encompassed by Claim 32, and so renders the claim indefinite.  

Dependent Claim 32 is also indefinite for reciting "coding sequences for single proteins [ ] of a donor organism”, which is confusing because it is unclear what coding sequences are within the scope of the limitation given ambiguity regarding “single proteins [ ] of a donor organism”.  Are “single proteins” limited to polypeptides that do not form multimers in the “donor organism”?  Do they include polypeptides that are complexed with non-polypeptides in the “donor organism”?  Are coding sequences that encode more than one possible polypeptide product excluded from the limitation?  
These ambiguities leave the skilled person unaware of what “coding sequences for single proteins” are encompassed by Claim 32, and so renders the claim indefinite.  

Additionally, the term "coding sequences for [ ] small operons of a donor organism" in Claim 32 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The ambiguity regarding what operons are “small” as opposed to not “small” leaves the skilled person unaware of what “coding sequences for” operons are encompassed by Claim 32, which renders the claim indefinite.

Claim Rejections - 35 USC § 101 –Withdrawn and New
In light of its cancellation, the previous rejection of Claim 12 under 35 U.S.C. 101 has been withdrawn. 
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11, 13, 14, and 29-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  This rejection has not been previously presented.  
Amended independent Claim 1 recites the step of 
“determining, for each of the plurality of expression vectors, a sequence of the first barcode, a sequence of the second barcode, and a sequence of the nucleic acid fragment in the expression vector” (emphasis added),
where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the act of “determining [ ] a sequence” beyond the scope of “sequencing” a sequence.  Dependent Claims 2-9, 11, 13, 14, and 29-32 include these mental processes.  
And to the extent that the step of “determining” in Claim 1 reflects discovering naturally occurring properties, characteristics, functionalities, structures, or relationships (e.g. nucleic acid sequences) as present and/or found in their natural state, the claims are directed to the natural phenomenon of how those aspects naturally occur or exist.  
These judicial exceptions are not integrated into a practical application because there are no steps beyond the “providing” (in line 2), “providing” (in lines 3-4), and “inserting” of Claim 1; and these prior steps are each i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  Regarding i), for sequencing, identifying, ascertaining, discovering, establishing and/or firmly deciding.  
Additionally, those prior steps in Claim 1 are the routine methodology of preparing polynucleotides for expression and/or sequencing to obtain information therefrom as taught by Duvick, Nicol et al., and Lynch et al. (all previously cited in prior art based rejections).    
Accordingly, Claims 1-9, 11, 13, 14, and 29-32 are directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 102 – Withdrawn and Maintained
In light of claim amendments, the previous rejection of Claims 1-8, 13 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Lynch et al. has been withdrawn. 
Upon further review, the previous rejection of Claim 4 under 35 U.S.C. 102(a)(2) as being anticipated by Nicol et al. has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-11, 13, 14, 29, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Duvick (previously cited).  This rejection was previously presented.
Regarding Claims 1-3, 8-11 and 29 (with bold text added), Duvick teaches “generating a library” by the cloning of many plasmids containing one or more “non-redundant U-tags” and inserting “candidate” nucleotide sequences “of interest” into the plasmids, including plasmids with two U-tags “inserted such that one tag is located in the 5’ untranslated region and the second tag is located in the 3’ untranslated region” (illustrated in Fig. 4), and with U-tags from “about 10-100 nucleotides” in length that may be random or diverse oligonucleotide sequences that are “non-redundant”, and with generation of a library of unique plasmids that are “stably transformed into a host cell, particularly a plant cell” (see at least col. 5, line 23 to col. 7, line 29; and col. 9, lines 24-29).  
As shown in Fig. 4, each U-tag includes a “Signature Tag”, which corresponds to “the first barcode” and “the second barcode” in the “determining” step of Claim 1 (see e.g. cols. 21-22, Tables 1 and 2 regarding signature tags).  Each U-tag is also shown as having a “Probe 
More specifically regarding the “determining” step of Claim 1 and the sequencing in Claims 10 and 11, Duvick teaches the identifying of clones with a nucleotide sequence of interest by multiple methods, including sequencing, with “reads out” of 30 or more U-tag sequences (see at least col. 7, line 30, to col. 8, line 57, esp. col. 8, lines 2-43, and Example 4).  This sequencing “read out” is of “U-tag sequences” which includes the first and second barcodes as well as the ‘adjacent subsequences’ of both as presented in Claim 1 and Claim 11.  The presence of the ‘adjacent subsequences’ is consistent with their use for nested PCR (see col. 8, lines 44-52).  
And more specifically regarding Claim 9, Duvick teaches “two populations of U-tags each contain[ing] 1000 members” (see col. 7, lines 19-26).  
Regarding Claims 4-6, Duvick teaches that the nucleotide sequence of interest may be “genomic DNA” and may be from “plant, mammalian, animal, fungal, or bacterial cells” (see at least col. 12, lines 17-30).
Regarding Claims 13 and 14, Duvick teaches a plurality of promoters for use in the described plasmids, including “a defense inducible promoter operably linked to one or more U-tags” (underlining added) and “a chemical-inducible promoter”, see at least col. 12, line 46 to col. 14, line 65.  Duvick further teaches “[t]he promoter may be [ ] a synthetic sequence” (see 
Regarding Claim 31, Duvick teaches transformation of libraries into (and amplification thereof in) “DH5 alpha E. coli cells” (see col. 23, lines 31-37). 
Regarding Claim 32, Duvick teaches identifying nucleotide sequences of interest that are “genomic DNA fragments” by use of “probes for hybridization and for construction of [ ] genomic libraries” (see e.g. col. 8, line 44, to col. 9, line4) where a ‘genomic library’ will contain “at least 70%” of coding sequences of the genome from which it is prepared. 
In light of the foregoing, Duvick anticipates Claims 1-6, 8-11, 13, 14, 29, 31 and 32.  

Claims 1-3, 7-11, 13, 14, 29 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nicol et al. (previously cited).  This rejection was previously presented.
Regarding Claims 1-3, 8-11, 13, 14 and 29 (with bold text added), Nicol et al. teach generating a library of cistrons inserted into a backbone with two N20 barcodes to form “circularized plasmid constructs each containing a single cistron flanked by a unique pair of barcodes and NotI restriction sites.  Bacterial cells were transformed with the tagged plasmid pool” (see at least Figure 9 and pg 20, ¶0180-181).  
Plasmid DNA was isolated and then amplified and sequenced, with an exemplary sequence including from 5' to 3' end, “a 5' barcode sequence, a BbsI recognition site, a 4-bp scar ( selected from 10 possible scars), a promoter/spacer (selected from 5 possible pT7 based promoter/spacer combinations), an RBS (selected from two possible RBSs), a nif CDS (selected 
And more specifically regarding Claim 9, Nicol et al. teach “[t]here can be 10,000’s through millions of modules in a library” (see e.g. ¶¶0062, 0159, and 0177), which were tagged with N20 barcodes.  
And more specifically regarding Claims 13 and 14, Nicol et al.’s pT7 based promoters are “exogenous” relative to the nif CDSs in their plasmids and so correspond to Claims 13 and 14. 
Regarding Claim 7, Nicol et al. teach cistrons (nucleic acids) as ranging “in size from less than 50 bp to greater than 8 kilobases (kb)” (see at least pg 12, ¶0126; and pgs 15-16, ¶0148).  
Regarding Claim 31, Nicol et al. teach plasmid “propagation in bacterial cells such as but not limited to E. coli” (see ¶0132). 
In light of the foregoing, Nicol et al. anticipate Claims 1-3, 7-11, 13, 14, 29 and 31. 
Response to Applicant Arguments
Applicant’s arguments in the 10/28 Reply with respect to the above two rejections (see pg 16 therein) have been fully considered in totality with the evidence of record and are unpersuasive.  Applicant argues that Claim 1 has been amended to obviate the rejections.  
The argument is not persuasive because as set forth in the detailed statements of rejection above, each of Duvick and Nicol et al. teach embodiments encompassed by the rejected claims.  Therefore, the rejections are maintained.  

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of claim amendments and cancellations, the previous rejection of Claims 1 and 10-12 under 35 U.S.C. 103 as being unpatentable over Nicol et al. in view of Smith et al. has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

New Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Duvick as applied against Claims  1-6, 8-11, 13, 14, 29 and 31 under 35 U.S.C. 102(a)(1) and 102(a)(2) above and in view of Gill et al. (US 2007/0059768 A1; published 3/15/2007).  This rejection has not been previously presented.  
As an initial matter, it is noted that both documents relate to the production and use of libraries of expression vectors as a common field of endeavor.  
The teachings of Duvick have been described above.  The teachings do not include a vector comprising IncQ, IncW, IncP, or pBBR1 as presented in Claim 30.  
Gill et al. teach “genomic libraries in a broad range of Gram negative bacteria” using a vector “such as those supplied by the IncP and IncQ plasmid groups” because they facilitate vector transfers to new host strains through conjugation (see ¶0022).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Duvick to use expression vectors “such as those supplied  by the IncP and IncQ plasmid groups” as taught by Gill et al., with the reasonable expectation of successfully improving the method by permitting vector transfer through conjugation as desired by the skilled person without surprising or unexpected results.  Additional motivation is provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Gill et al.) to improve the similar method (of Duvick) in the same way.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635